DETAILED ACTION
The communication dated 8/9/2022 has been entered and fully considered.
Claims 13 and 20-22 were amended. Claims 1-22 are currently pending. Claims 14-22 were withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/9/2022 is acknowledged.
Claims 14-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davies et al. U.S. Publication 2017/0313287 (henceforth referred to as Davies).
As for claim 1, Davies teaches a method for cleaning a lens dome (paragraph [0081]; Fig. 2: part 11), equivalent to the claimed sensor cover, the method comprising: determining that lens dome 11 requires cleaning (paragraphs [0003] and [0087]); and in response to the determining, engaging a nozzle (paragraph [0071]; Fig. 2: part 6), equivalent to the claimed sprayer, mounted to an arm (paragraph [0069]; Fig. 2: part 2), equivalent to the claimed support, in order to direct a flow of cleaning fluid (paragraph [0069]; Fig. 2: part 7), equivalent to the fluid, to lens dome 11, wherein the engaging causes a linear actuator attached to nozzle 6 via an arm to adjust a position of nozzle 6 on arm 2 (paragraphs [0085]-[0088]; Figs. 2 and 5a).
As for claim 2, Davies further teaches that nozzle 6 includes a nozzle, wherein the engaging causes the nozzle to be positioned to direct the flow of cleaning fluid 7 to an area of lens dome 11 (paragraphs [0085]-[0088]; Figs. 2 and 5a).
As for claim 3, Davies further teaches adjusting the position of the nozzle to direct the flow of cleaning fluid 7 to another area of lens dome 11 (paragraphs [0085]-[0088]; Figs. 2 and 5a).
As for claim 4, Davies further teaches that adjusting the position includes adjusting a height of arm 2 relative to lens dome 11 (paragraphs [0085]-[0088]; Figs. 2 and 5a).
As for claim 5, Davies further teaches that engaging nozzle 6 includes activating a pump in order to provide nozzle 6 with cleaning fluid 7 (paragraphs [0069] and [0085]-[0088]; Figs. 2 and 5a).
As for claim 6, Davies further teaches that cleaning fluid 7 is one or more of water, anti-freeze, detergent, gas, and soap (paragraph [0030]).
As for claim 11, Davies further teaches in response to receiving a signal, disengaging nozzle 6 (paragraphs [0085]-[0088]; Figs. 2 and 5a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. U.S. Publication 2017/0313287 (henceforth referred to as Davies).
Davies teaches the features as per above.
As for claim 10, Davies differs from the instant claims in failing to teach using a motor to rotate arm 2 within a track and around lens dome 11, arm 2 being positioned within the track. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic rotary drive taught by Davies with a motor to achieve the predictable result of a method for cleaning a lens dome comprising engaging a nozzle mounted to an arm rotated with a motor instead of the hydraulic rotary drive as a mere substitution of equivalents. It is old and well known to substitute one functioning component, like a hydraulic rotary drive, for another equally-functioning motor, due to size/space design criteria, the manufacturing expense thereof, or purely for aesthetics (See MPEP § 2144.06, II. Substituting Equivalents Known For The Same Purpose). All of the claimed elements were known in the prior art and one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known old elements into a single device would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.
As for claim 12, Davies differs from the instant claims in failing to teach that engaging nozzle 6 includes using a motor to move nozzle 6 on the support. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic rotary drive taught by Davies with a motor to achieve the predictable result of a method for cleaning a lens dome comprising engaging a nozzle mounted to an arm rotated with a motor instead of the hydraulic rotary drive as a mere substitution of equivalents. It is old and well known to substitute one functioning component, like a hydraulic rotary drive, for another equally-functioning motor, due to size/space design criteria, the manufacturing expense thereof, or purely for aesthetics (See MPEP § 2144.06, II. Substituting Equivalents Known For The Same Purpose). All of the claimed elements were known in the prior art and one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known old elements into a single device would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Allowable Subject Matter
Claims 7-9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711